DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 25, 2022 has been entered.
It is noted that Applicant’s request for a 3-month suspension was granted. The suspension period has concluded, and examination is hereby resumed.

Status of the Claims
Claims 21-40 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 21-32, 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leypoldt et al (Periton. Dial. Int., 2013) and Seyffart et al (US 4,879,280) in view of Garcia-Lopez et al (Nat. Rev. Nephrol., 2012). 
Leypoldt teaches the preparation of a peritoneal dialysis product comprising a glucose polymer having MW of 6.4 kDa and MN of 2.8 kDa in the form of a buffered aqueous solution. See abstract; Experimental Procedures; and Table 1. This product is prepared by fractionating a commercially available icodextrin product to provide a product with a lower molecular weight and polydispersity than the commercial product. The reference discloses the molecular weight distribution that appears to be essentially the same as that recited in instant claim 21. 
The reference notes that it is known to use glucose in combination with the glucose polymer icodextrin, it is silent regarding the presence of glucose with the disclosed fractionated product or the other osmotic agents, such as maltose, as recited in section a) of claim 21. As noted above, the reference graphically describes the molecular weight range including a fraction comprising DP1-DP6. It is not broken down further to describe the amount of DP3 and DP4 oligosaccharides. The reference is further silent regarding the rate of NUF/CHO for this product vs icodextrin.  
Seyffart teaches the use of maltose as an osmotic agent for use in preparing a peritoneal dialysis solution. The reference also suggests its use in combination with glucose polymer agents. The reference further teaches an osmolality of 300 to 700 with preferred ranges of 320 to 550 and 350-450. See abstract and col 3.
Garcia-Lopez reviews peritoneal dialysis solutions as well as the advantages and drawbacks of particular osmotic components. The table notes that it is known to provide the solution for dialysis in single or multicompartment kits. The reference further discusses the limitations of low GDP (glucose degradation product) solution, such as icodextrin alone, and expressly suggests the combination of various osmotic agents for the preparation of peritoneal dialysis solutions. See page 230.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the invention of Leypoldt by using maltose as an osmotic agent in the dialysis solution with a reasonable expectation of success. The artisan would be motivated to make this modification because Seyffart had expressly suggested the use of maltose (and/or glucose) in combination with a glucose polymer for peritoneal dialysis. The use of other osmotic agents is also suggested generally by Garcia-Lopez. It would be further obvious to prepare a kit for the use of this product. 
In the absence of unexpected results it would be further obvious to optimize the concentration of maltose and the osmolality of the solution through routine experimentation. With respect to the new functional limitation, this appears to be an advantage which would flow naturally from following the suggestion in the prior art. 
Applicant’s arguments filed January 25, 2022 have been fully considered but they are not persuasive.
Applicant states that it was previously explained that the cited references fail to teach or suggest the claimed products and methods and that the claimed products and methods provide unexpected results. The response to those arguments are repeated below.  
Applicant first objects that the rejection includes information from the background section of the reference. This is not found to be persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. 
Applicant further argues that the other references also fail to teach the invention as neither reference teaches or suggests the inclusion of recited component a). This is not found to be persuasive. As discussed above, Seyffart had expressly suggests the use of maltose in combination with a glucose polymer for peritoneal dialysis.
Applicant further argues that the cited references fail to teach or suggest the unexpected results found with the instant composition. Applicant cites the data from Example 5 as purporting to demonstrate unexpected results. This is not found to be persuasive. Applicant is reminded of the burden to establish that evidence relied upon demonstrate that the differences in results are in fact unexpected and of statistical and practical significance. In the instant case, the use of maltose is expressly suggested in the art, so a benefit would not be unexpected. Applicant has not explained why it would be. Furthermore, a demonstration of the difference between the lower molecular weight glucan polymer + maltose vs icodextrin alone is not enough to demonstrate unexpected results. Data further showing results for (1) the LMW glucan polymer alone and (2) icodextrin + maltose would be necessary to make any sort of determination on this question.    
Applicant notes that the comments regarding unexpected results and lack thereof were being assessed to consider presenting additional evidence. None has been presented.    

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Leypoldt et al (Periton. Dial. Int., 2013) and Seyffart et al (US 4,879,280) in view of Garcia-Lopez et al (Nat. Rev. Nephrol., 2012) and further in view of Backer et al (US 2004/0014961). 
Leypoldt and Garcia-Lopez teach as set forth above. The references are silent regarding the use of a derivatized glucose polymer or the synthetic method of claim 39. 
Backer teaches the preparation of a branched glucose polymer suitable for use in peritoneal dialysis. See abstract and paragraphs [0094]-[0096] and [0155]-[0157]. The product is prepared by the gelatinization of the starch (25% solids) at 80°C with stirring. This is followed by subjecting the starch to enzymatic treatment including amylase and amyloglucosidase. See Example 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Backer product as the starting glucose polymer that is subsequently fractionated to the appropriate molecular weight range and polydispersity described by Leypoldt with a reasonable expectation of success. This modification would amount to the substitution of one starting glucose polymer known to be suitable for another with predictable results. In preparing the glucose polymers as directed by Backer, the result is a branched polymer that is, derivatized with O-saccharide at C-6. 
Applicant’s arguments filed January 25, 2022 have been fully considered but they are not persuasive. Applicant does not provide any further arguments not addressed above. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623